 1

 2

 3

 4

 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 1:18-MC-00037-BAM
11
                    Plaintiff,
12                                                       FINAL ORDER OF GARNISHMENT
                             v.                          (RETIREMENT ACCOUNT)
13   JACK MOOTZ,

14                  Defendant,

15
     CALIFORNIA STATE TEACHERS’
16   RETIREMENT SYSTEM
     (and its Successors and Assignees),
17
                    Garnishee.
18

19          Pending before the Court is the United States’ application for a final order of garnishment (the

20 “Application”) against the non-exempt property and retirement account the California State Teachers’

21 Retirement System (“CalSTRS”) administered for the benefit of Defendant Jack Mootz. (Doc. No. 14.)

22 As set forth in the Application, the United States sought and obtained a writ to collect $2,531.44 Defendant

23 owes, representing the $1,723.94 unpaid balance of his criminal judgment and a $807.50 litigation

24 surcharge awarded to the United States in separate garnishment enforcement action. The United States

25 now seeks a final order of garnishment pursuant to section 3205(c)(7) of the Federal Debt Collections

26 Procedure Act, 28 U.S.C. §§ 3001, et seq.
27          CalSTRS served and filed its acknowledgment of service and answer of garnishee (the “Answer”)

28 to the writ, identifying an annuity pension plan in which Defendant maintains an interest. (Doc. No. 8.)

                                                         1
30
 1 The Defendant did not file a timely claim of exemption to the proposed garnishment of the CalSTRS

 2 annuity pension plan, object to the Answer, request a hearing, or otherwise respond to the United States’

 3 garnishment action.

 4          In accordance with 28 U.S.C. § 3205(c)(7), after the garnishee files an answer, and if no hearing
 5 is requested within the required time period, the court shall promptly enter an order directing the garnishee

 6 as to the disposition of the judgment debtor’s property.

 7          Accordingly, having reviewed the Application, and finding good cause appearing, the Court
 8 HEREBY ORDERS that:

 9          1.      The Application is GRANTED.
10          2.      Garnishee CalSTRS shall, within twenty (20) days of the filing of this Order, PAY and
11 DELIVER a cashier’s check, money order, or company draft in the sum of all amounts previously withheld

12 by CalSTRS pursuant to the writ of continuing garnishment, made payable to the Clerk of Court. Within

13 twenty (20) days of this order, CalSTRS shall provide the United States a written accounting of the amounts

14 withheld from Defendant Jack Mootz’s retirement payments during the period from its receipt of the writ

15 of garnishment to the date it receives a copy of this order.

16          3.      Following its payment of the withheld amount as stated in paragraph 2 above, and if the
17 withheld amount does not satisfy the $1,723.94 judgment balance in full, CalSTRS shall thereafter PAY

18 and DELIVER, on a monthly basis, twenty-five percent (25%) of Defendant Jack Mootz’s monthly non-

19 exempt, disposable monthly retirement earnings at the rate of twenty-five percent (25%) from each payment

20 until the judgement balance is satisfied, further order of the Court, or exhaustion of the property in CalSTRS’

21 possession, custody, or control in which Defendant Jack Mootz has a substantial nonexempt interest.

22          4.      All payments described in paragraphs 2 and 3 above shall be made by cashier’s check, money
23 order, or company draft made payable to the “Clerk of the Court” and delivered to the Office of the Clerk,

24 United States District Court, Eastern District of California, 501 I Street, Suite 4-200, Sacramento, California

25 95814. CalSTRS shall state the case name and number (US v. Mootz, Case No.: 1:17-CR-00053-DAD) on

26 the payment instrument and, if it desires a payment receipt, shall include a self-addressed, stamped envelope
27 with the payment.

28

                                                          2
30
 1          5.     Once the $1,723.94 judgment is satisfied, CalSTRS shall thereafter PAY and DELIVER

 2 Defendant Jack Mootz’s monthly non-exempt, disposable monthly retirement earnings at the rate of twenty-

 3 five percent (25%) until the $807.50 litigation is satisfied. CalSTRS shall pay the litigation surcharge to

 4 the United States Department of Justice via a single payment within twenty (20) days of the garnished

 5 retirement earnings accumulating to the $807.50 surcharge amount. To make this payment, CalSTRS shall

 6 deliver a cashier’s check, money order, or company draft in the sum of $807.50 made payable to the “United

 7 States Department of Justice” and mailed to the U.S. Bank Government Lockbox, Attn: DOJ Production

 8 Manager/Box 790363, 1005 Convention Plaza, SL-MO-C2Gl, St. Louis, MO 63101. The check shall state

 9 “CDCS Number 2018A62085” on the face of the check.

10          7.     This is a CONTINUING writ of garnishment against Defendant Jack Mootz’s CalSTRS

11 benefits which shall remain in place until further Court order. The Court shall RETAIN jurisdiction to

12 resolve matters through ancillary proceedings in the case, if necessary.

13
     IT IS SO ORDERED.
14

15      Dated:    February 21, 2019                         /s/ Barbara   A. McAuliffe           _
                                                      UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26
27

28

                                                        3
30
